Title: From Alexander Hamilton to Robert Purviance, 22 August 1794
From: Hamilton, Alexander
To: Purviance, Robert



Treasury DepartmentAugust 22d. 1794
Sir

It has been represented to me that notwithstanding the Law prohibiting the exportation of arms and military stores from the United States that business goes on from the Port of Baltimore with nearly as little restraint as if there were no such law.
I cannot credit this information as it would imply so culpable a negligence in the Officers of the Customs—yet it comes to me with a degree of positiveness that I cannot disregard it, and am perplexed what to think.
I request to hear speedily & explicitly from you on this head, and I must urge that it is expected the Officers of the Customs will increase their vigilence to discover and prevent the practice, if it exists. Could it be possible to suppose that any officer of the United States would wink at such a breach of the Laws, from whatever motive, I should think it my duty to observe that the discovery of such a delinquency would be deemed and treated as inexcuseable.
With great consideration & Esteem   I am Sir   Your obedient Servt.

Alexander Hamilton


P.S. It has also been mentioned to me that there are Vessels equipping themselves in the Port as for Armed Vessels. What can this mean?

The Collector of Baltimore

